PER CURIAM
In this case, we granted the petition for appeal from the judgment of the Court of Appeals holding that the Workers’ Compensation Commission did not err in ruling (1) that the claimant was an employee of the defendant and not an independent contractor, (2) that “once an employee proves that his or her injury occurred while employed in Virginia, an employer has the burden of producing sufficient evidence upon which the commission can find that the employer employed less than three employees regularly in service in Virginia,” and (3) that the employer failed to carry this burden. Craddock Moving & Storage Company v. Settles, 16 Va. App. 1, 427 S.E.2d 428 (1993).
We have considered the questions, and for the reasons stated in the opinion of the Court of Appeals, we will affirm the judgment below.

Affirmed.